Citation Nr: 0636914	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to March 
1997.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefit sought on 
appeal.   

The record reflects that in April 1998, the veteran failed to 
appear at a hearing at the RO in Baltimore, Maryland.

The Board remanded the veteran's case to the RO for 
additional development in August 1999 and in November 2005.  
The case has returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the Board remanded this case to the RO with 
instructions to arrange for the veteran to be examined to 
determine the nature and etiology of any currently diagnosed 
schizophrenia.  

In that Remand, the Board explained that the veteran had been 
scheduled for several VA examinations between 1997 and 2004, 
but had failed to report for any of them.  Regarding the 
failure to report for those examinations, the Board explained 
that VA had attempted to contact the veteran at his then 
current official address, 1338 Eastern Boulevard, Suite 169, 
Baltimore, Maryland, 21221, but that the letters were 
returned by the United States Postal Service (U.S.P.S) as 
undeliverable.  In that Remand, the Board noted also that in 
April 2003, the veteran's representative notified the RO that 
their attempts to locate the veteran had been unsuccessful 
because they did not have his current phone number or 
address.  

In that remand, the Board further explained that VA had 
received information from the Social Security Administration 
which contained a more recent address for the veteran, 335 
25th Street, 3rd Floor Apartment, Baltimore, Maryland 21218.  
The Board indicated that the RO should attempt to contact the 
veteran at that address-noting that the record did not 
reflect that VA had made any attempts to contact the veteran 
at this more recent address for purposes of satisfying the 
examination request in this case.  

Subsequent to the November 2005 Remand, however, letters 
notifying the veteran of the scheduled examination were still 
addressed to the old address of 1338 Eastern Boulevard, Suite 
169, Baltimore, Maryland; despite the Board's notice to the 
RO of the more recent address of 335 25th Street, 3rd Floor 
Apartment, Baltimore, Maryland 21218.  The Board notes that 
subsequent to those examination notice letters dated in May 
and June 2006, a supplemental statement of the case and cover 
letter were also sent to the veteran at the old address, and 
later were returned by the U.S.P.S with notice that the 
veteran had moved and that they were unable to forward the 
document.  It is clear that the veteran can not be contacted 
at his old address of 1338 Eastern Boulevard, Suite 169, 
Baltimore, Maryland.  

The Court has held that the RO's compliance with the Board's 
Remand instructions is neither optional nor discretionary. 
Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the case 
must be remanded to the RO for compliance with the November 
2005 Remand instructions; which should include scheduling the 
veteran for an appropriate examination, with notice of that 
examination to be sent to the most recent address identified 
by the RO.  By all appropriate means, the RO should attempt 
to establish the veteran's current address where he may be 
expected to receive mail.  If no other address is identified 
by the RO, the notice of a scheduled examination and all 
other correspondence to the veteran should be addressed to 
him at the most recent address now known, 335 25th Street, 
3rd Floor Apartment, Baltimore, Maryland 21218.

Accordingly, the case is REMANDED for the following action:

1.  Through all appropriate means, the RO 
should attempt to ascertain the veteran's 
current address where he may be expected 
to receive mail.  If none other is 
determined, then any notice letters 
associated with the requested actions 
below, including any letters notifying the 
veteran of a scheduled examination, should 
be addressed to the veteran at the most 
recent address known,  335 25th Street, 
3rd Floor Apartment, Baltimore, Maryland 
21218.

2.  Using the most recent address known, 
the RO should contact the veteran and ask 
him to identify all medical care providers 
who evaluated or treated him for his 
psychiatric disorder since active service.  
The RO should appropriately proceed to 
request copies of any outstanding (not 
currently of record) private or VA medical 
records of treatment for psychiatric 
symptoms for that period from all sources 
identified.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  If identified records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a psychiatrist 
to determine the nature and etiology of 
any currently diagnosed schizophrenia.  
The claims folder, along with any 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  The examiner 
should determine the correct diagnosis(es) 
and provide an opinion as to the medical 
probabilities that any currently diagnosed 
schizophrenia originated in, or is 
otherwise traceable to, military service 
to include, but not limited to, symptoms 
or manifestations of the schizotypal 
personality disorder noted in service. As 
part of this, the examiner should note 
whether the evidence clearly shows that 
any diagnosed neuropsychiatric disorder 
existed before either period of military 
service.  The examiner should also provide 
an opinion as to whether it is clear that 
any such pre-existing disorder did not 
worsen during either period of military 
service.  If it is determined that the 
veteran does not have schizophrenia due to 
military service, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  The 
rationale for all opinions should be 
explained in detail.

Prior to scheduling the examination, using 
the veteran's most recent address known, 
as determined by action number one above, 
the RO should send a notice letter to the 
veteran advising him of the date, time and 
location of the scheduled examination.  
The RO should also advise the appellant 
that failure to report for the examination 
can result in a denial of his claim under 
38 C.F.R. § 3.655 (2006).  All notices to 
and communications (or efforts at 
communication with the veteran must be 
documented in the claims folder.

3.  In the event that the veteran does not 
report for the examination ordered above, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's most 
recent known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After undertaking any further 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(addressed to the most recent known 
address) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  If the 
veteran has not reported for the scheduled 
examination, the supplemental statement of 
the case should include the provisions of 
38 C.F.R. § 3.655(b) and an explanation of 
the regulations application in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



